DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 9-11, 15, and 16 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the claim limitation “at least one processor configured to determine that the data indicates that the voltage peaks are predictive of parasitic capacitive coupling…” as indicated in claims 1, 9, and 10.
The examiner has cited JOHNSON (US 2014/0276749 A1), as the most pertinent prior art reference. JOHNSON teaches a similar electrosurgical device comprising several of the claimed limitations. The identified prior art describes an electrosurgical system comprising a surgical instrument electrically coupled to an energy generator, and configured to transmit electrosurgical energy to tissue of a patient at a surgical site; at least one sensor configured to detect parameters of an energy anomaly, wherein the parameters of the energy anomaly comprise anticipatory conditions of voltage peaks; and at least one processor communicatively coupled to the at least one sensor, and configured to: receive data from the at least one sensor; determine that the data indicates that voltage peaks are anticipated at an unintended location within the surgical system, as discussed in the final office action dated 07/19/2021.

Examiner has cited Knowlton (US 2004/0206365 A1) as another pertinent prior art reference, which teaches an electrosurgical system configured to provide a warning on a user interface or display when values exceed or fall below predetermined limits, as well as transmitting an interrupt to an energy generator to temporarily interrupt energy generation.
However, upon further consideration and the amended claims, these references, taken whether individually or in combination together, fail to teach the added limitation “at least one processor configured to determine that the data indicates that the voltage peaks are predictive of parasitic capacitive coupling…” as indicated in claims 1, 9, and 10.
Furthermore, no other pertinent prior art reference was found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794